Case 2:17-cv-12008-SDW-LDW Document 102 Filed 10/06/20 Page 1 of 2 PageID: 1019




NOT FOR PUBLICATION

                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY



     UNIMAVEN, INC.,                                                   Civil Action No. 17-12008 (SDW) (LDW)

                               Plaintiff,

                       v.                                              ORDER

     TEXAS TR, LLC, et al.,

                               Defendants.                             October 5, 2020


 WIGENTON, District Judge.
            This matter, having come before this Court on Plaintiff Unimaven Inc.’s (“Plaintiff”)

 Motion for Default Judgment against Defendant Texas TR, LLC (“TTR”) pursuant to Federal Rule

 of Civil Procedure (“Rule”) 55; Plaintiff’s Motion for Summary Judgment against Defendant

 Shmaya Marinovsky 1 (“SM”) pursuant to Rule 56; SM’s Cross-Motion for Summary Judgment

 pursuant to Rule 56; and Plaintiff’s Motions for Sanctions against TTR, SM, and Becker &

 Poliakoff, LLP, pursuant to Rules 37 and 11;

            WHEREAS, on September 8, 2020, this Court GRANTED Plaintiff’s Motion for Default

 Judgment against TTR (D.E. 86) in part with respect to its breach of contract claim, with the

 requirement that Plaintiff submit supplemental documentation in support of its claimed damages

 of $159,309.17 within thirty (30) days.

            WHEREAS, on October 2, 2020, Plaintiff submitted satisfactory supplemental

 documentation in support of its claimed damages of $159,309.17 in accordance with this Court’s


 1
     Shmaya Marinovsky is also referred to as “Sam Marino” in the case caption and the parties’ briefing.

                                                            1
Case 2:17-cv-12008-SDW-LDW Document 102 Filed 10/06/20 Page 2 of 2 PageID: 1020




 September 8, 2020 Order. (See D.E. 101-1.)

         WHEREAS, on September 8, 2020, this Court GRANTED Plaintiff’s Motion for

 Sanctions pursuant to Rule 37 against TTR (D.E. 86) for failure to obey the Court’s February 13,

 2019 and April 4, 2019 orders, with the requirement that Plaintiff submit supplemental

 documentation in support of its claimed attorneys’ fees of $29,500 within thirty (30) days.

         WHEREAS, on October 2, 2020, Plaintiff submitted supplemental documentation in

 support of its claimed attorneys’ fees in accordance with this Court’s September 8, 2020 Order

 spanning from October 2017 to February 2020, totaling $30,346.88. (See D.E. 101.)

         IT IS on this 5th day of October, 2020

         ORDERED that judgment against Defendant TTR and in favor of Plaintiff be entered in

 the amount of $159,309.17; and it is further;

         ORDERED that Plaintiff is entitled to reasonable attorneys’ fees as a sanction against TTR

 pursuant to Rule 37 in the amount of $17,609.43. 2

                                                               /s/ Susan D. Wigenton
                                                               SUSAN D. WIGENTON, U.S.D.J.

 Orig:            Clerk
 cc:              Leda D. Wettre, U.S.M.J.
                  Parties




 2
   Plaintiff’s attorneys’ fees are limited to invoices from February 2019 onward in light of this matter’s procedural
 history and this Court’s September 8, 2020 opinion, which sanctioned TTR for failure to comply with the Court’s
 February 13, 3019 and April 30, 2019 discovery orders.

                                                          2
